        Case 8:18-cv-00806-JVS-JDE Document 56 Filed 10/02/20 Page 1 of 3 Page ID #:431




         UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER
  Optima Tax Relief, LLC,                                                  8:18-cv-00806-JVS-JDE

                                               Plaintiff(s)
                       v.                                        ORDER RE APPLICATION FOR EXAMINATION
                                                              OF  JUDGMENT DEBTOR and  THIRD PERSON RE:
  Optimum Wealth Management, Inc. d.b.a. Optimum
  Tax Law                                                           ENFORCEMENT OF JUDGMENT
                                                                    ATTACHMENT(Third Person)
                                             Defendant(s)


The Court, having considered the Applications for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Applications (Dkt. 55-2, 55-4) are DENIED without prejudice.



PLAINTIFF MAY RESUBMIT THE APPLICATIONS FOR EXAMINATIONS TO TAKE PLACE AT A
LOCATION OTHER THAN THE UNITED STATES COURTHOUSE BEFORE A PERSON
AUTHORIZED TO ADMINISTER OATHS AND TAKE TESTIMONY. SUBJECT TO AGREEMENT BY
THE PARTIES AFTER SERVICE OF SUCH AN ORDER, EXAMINATION MAY ALSO PROCEED BY
REASONABLE REMOTE MEANS WITH ANY OATH ADMINISTERED REMOTELY.




Date:            October 2, 2020
                                                                    Hon. John D. Early
                                                                    U.S. Magistrate Judge




                               ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                         (Enforcement of Judgment/Attachment)               Page 1 of 2
       Case 8:18-cv-00806-JVS-JDE Document 56 Filed 10/02/20 Page 2 of 3 Page ID #:432

               APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.):




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.



  APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                         APPEARANCE OF A CORPORATION, PARTNERSHIP,
                         ASSOCIATION, TRUST, OR OTHER ORGANIZATION

 It is your duty to designate one or more of the following to appear and be examined: officers, directors,
 managing agents, or other persons who are familiar with your property and debts.




                              ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                        (Enforcement of Judgment/Attachment)                  Page 2 of 2
       Case 8:18-cv-00806-JVS-JDE Document 56 Filed 10/02/20 Page 3 of 3 Page ID #:433

                                            Exhibit A to Order

        Further to the Order set forth above, and having considered the matters set forth in Plaintiff

Optima Tax Relief LLC’s Request for Debtor Examination, the Court orders that Optimum

Wealth Management, Inc. (“Optimum”) bring to the debtor examination the following company

financial information:

        a. Documents sufficient to identify Optimum’s income, expenses, liabilities, and assets

             (including any and all property, whether real, personal, intangible, or other) for the last

             two (2) years;

        b. Optimum’s Financial Statements for the past two (2) years, including any audited

             statements;

        c. Optimum’s Statements of Assets and Liabilities for the past two (2) years, including

             locations and market value of real property holdings;

        d. Optimum’s bank account records for the past two (2) years, including information

             identifying bank account institutions, account numbers, and account balances;

        e. Optimum’s loan and mortgage information for the past two (2) years, including loan

             application documentation submitted to any public or private entity;

        f. Optimum’s State and Federal income tax returns for 2018 and 2019; and

        g. All documentation of compensation paid to principals and/or company officers of

             Optimum for the past two (2) years.




                              ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                        (Enforcement of Judgment/Attachment)           Page 3 of 2
